Citation Nr: 1742333	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-30 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a travel Board hearing in his November 2013 VA Form 9; however, he failed to appear at the scheduled hearing in September 2017.  As the Veteran has not submitted good cause for failure to appear at the hearing, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current tinnitus is not related to active military service, and did not manifest to a compensable degree within a year of separation from service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in February 2012 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claim for tinnitus.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The claims file contains service treatment records, VA treatment records, a VA examination report dated in September 2013, and lay statements from the Veteran.  

The September 2013 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner discussed the relevant evidence of record and documented the results of the evaluation.  The examiner provided a medical opinion with a clear rationale.  Based on the foregoing, the Board finds the VA examination and medical opinion are adequate for adjudication purposes.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

The Veteran contends that he currently has tinnitus that is related to acoustic trauma in military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to loud noises while working in the engine room of a Naval ship during military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are chronic diseases and tinnitus is an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309(a)).

The Board finds that the medical evidence of record establishes that the Veteran currently has tinnitus.  In this regard, a September 2013 VA examination report shows that the Veteran reported experiencing recurrent tinnitus.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds him to be credible in this regard.

The Veteran contends that he experienced acoustic trauma in military service due to working in the engine room of a naval ship while in the Navy.  The Veteran's DD Form 214 shows that his military occupational specialty was a fireman.  Thus, the Board finds that loud noise exposure would be consistent with the Veteran serving in the engine room as a fireman.  Accordingly, the Veteran's history of exposure to loud noise is credible.  

The Veteran does not contend and the evidence does not otherwise show that his tinnitus began during military service or within the one year presumptive period.  In this regard, the Veteran's service treatment records do not reveal that he had complained of or sought treatment for tinnitus during active military service.  A report of medical history dated in January 1993 reflects that the Veteran denied experiencing ear problems or hearing loss.  A January 1993 examination shows that the Veteran's ears were evaluated as normal.  A January 1994 Report of Medical History as part of his Naval Reserve enlistment examination reveals that the Veteran experiencing ear trouble or hearing loss.  The January 1994 Naval Reserve enlistment examination documents that the Veteran's ears were normal and there was no notation that the Veteran indicated that he experienced tinnitus.  In addition, the medical evidence shows that the first documentation revealing that the Veteran experienced tinnitus was in September 2009.  Finally, during the September 2013 VA examination, the Veteran reported constant bilateral tinnitus that began in either 2007 or 2008.  He stated that his tinnitus began when his COPD became more severe.  Thus, there is no evidence or allegation of tinnitus being present during service or continuity of symptomatology since service.  

With respect to whether the Veteran's tinnitus, initially demonstrated years after service, is etiologically related to noise exposure during active military service, the Veteran was provided with a VA examination in September 2013.  The examiner determined that it is less likely that the Veteran's current tinnitus is caused by, the result of or aggravated by his active military service.  She explained that there is no evidence in the claims file to support that the Veteran's tinnitus began while in the service.  His hearing was normal during service and the Veteran never reported tinnitus.  Also, he stated that the tinnitus began in wither 2007 or 2008, which is 15 years after discharge from service.  The examiner observed that the Veteran was first seen at this facility in 2009 for tinnitus.  The Board concludes that this opinion is highly probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record, including the Veteran's lay statements.  See Nieves- Rodriguez, 22 Vet. App. at 304.  Furthermore, the record does not contain any competent medical evidence or opinion that would indicate the Veteran's tinnitus is related to the loud noise exposure in service.  

The Veteran contends that his tinnitus is related to military service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements as to the etiology of his tinnitus, as opposed to his observation of its presence, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.

Based on the foregoing, the Board finds that the record does not contain any competent lay or medical evidence linking the Veteran's current tinnitus to military service or any evidence indicating the presence of this chronic disease in service, within the one year presumptive period, or for many years thereafter.  Thus, the preponderance of the evidence is against a finding that the Veteran has tinnitus related to service or any incident thereof.  Accordingly, the benefit of the doubt doctrine is not for application, and entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


